          Case 1:21-cv-03055-AJN Document 10 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  9/1/21


  Cristian Sanchez,

                         Plaintiff,
                                                                    21-cv-3055 (AJN)
                 –v–
                                                                         ORDER
  Meios, Inc.,

                         Defendant.




ALISON J. NATHAN, District Judge:

       On July 29, 2021, the Court ordered Plaintiff to file a motion for default judgment or file

a request for additional time by August 29, 2021. Dkt. No. 9. The Court has not received a

motion. Plaintiff shall file a motion for default judgment by September 7, 2021, or the Court will

dismiss the action for failure to prosecute.


       SO ORDERED.


Dated: September 1, 2021
       New York, New York


                                               __________________________________
                                                       ALISON J. NATHAN
                                                     United States District Judge
